IN THE SUPREME COURT OF PENNSYLVANIA




 OFFICE OF DISCIPLINARY COUNSEL, :            No. 2139 Disciplinary Docket No. 3
                 Petitioner      :
                                 :            No. 28 DB 2015
            v.                   :
                                 :            Attorney Registration No. 52879
 MICHAEL BENSON WOLF,            :
                 Respondent      :            (Montgomery County)


                                        ORDER


PER CURIAM


      AND NOW, this 5th of February, 2021, upon consideration of the Verified Statement of

Resignation, Michael Benson Wolf is disbarred on consent from the Bar of this

Commonwealth, retroactive to March 6, 2015. See Pa.R.D.E. 215. Respondent shall

comply with all of the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board,

pursuant to Pa.R.D.E. 208(g).